1 N.Y.3d 544 (2003)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. JEROME WILLIAMS, Appellant,
v.
EDWARD R. DONNELLY, as Superintendent of Wende Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted October 14, 2003.
Decided December 2, 2003.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies to the Court of Appeals from the order of the individual Justice of the Appellate Division (see NY Const, art VI, § 3 [b]; CPLR 5601). Motion for poor person relief dismissed as academic.